Citation Nr: 0623363	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-40 742	)	DATE
	)
	)

On appeal from the Education Center at the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
August 26, 2003, delimiting date for the use of Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran's period of active service is not of record in 
the appellant's education folder.  The appellant is the 
veteran's spouse.  Her claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from September 
2004 and January 2005 determinations of the Education Center 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The appellant's eligibility for the receipt of 
Dependents' Educational Assistance (DEA) benefits was 
established effective August 26, 1993.   

3.  In December 1994, the appellant completed her first 
program of education, via the receipt of a Bachelor of 
Science degree in Nursing.

4.  On August 21, 2003, the appellant completed her second 
program of education, via the receipt of a Master of Science 
degree in Nursing. 

5.  The appellant's delimiting (ending) date for the use of 
her DEA benefits was August 26, 2003.

6.  In July 2004, the RO received the appellant's timely 
request for an extension of her delimiting date, so that she 
could pursue a third program of education: a Doctor of 
Philosophy in Nursing.


7.  The appellant was not prevented from initiating or 
completing her latest chosen program of education within the 
applicable period of eligibility for use of her DEA benefits 
because of a physical or mental disability that was not the 
result of her own willful misconduct.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date beyond August 26, 2003, for the receipt of Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
are generally applicable to claims like the one now before 
the Board.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a preadjudication letter dated in July 2004, the RO 
advised the appellant of the type of evidence needed to 
satisfy her claim, and of the delegation of responsibility 
between the appellant and VA in obtaining this evidence.  The 
RO also indicated that the appellant should submit any 
pertinent information, especially medical records, that was 
in her possession.  As well, the RO informed the appellant 
that it needed the following additional information before it 
could decide her claim: the type of disability being claimed; 
the beginning and ending dates of the period during which she 
could not go to school or train as a result of that 
disability; the reasons for which she was unable to begin or 
continue training; any jobs she held during that time; and 
medical records showing a diagnosis of and treatment for any 
disability, as well as how long she had such disability.  
Thereafter, the appellant submitted a written statement, but 
did not identify any pertinent outstanding evidence that 
needed to be obtained in support of her claim.  She did, 
however,  submit additional medical evidence.  The RO's 
assistance in obtaining pertinent evidence was thus 
unnecessary.  In light of these facts, the Board finds that 
VA satisfied its duties of notifying the appellant of the 
evidence needed to substantiate her claim, as well as in 
obtaining and fully developing all evidence necessary for the 
equitable disposition of her claim.  Proceeding to an 
adjudication of the merits of the claim does not, therefore, 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As well, because the Board has concluded that the 
preponderance of the evidence is against the claim, any 
question as to the need for any further notice contemplated 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
i.e., in the event of an award of this appeal, is accordingly 
rendered moot, and is not necessary at this time. 

Moreover, the Board observes that the facts relevant to a 
proper evaluation of this claim are now of record, and are 
not in dispute.  And, as discussed below, the appellant's 
arguments in favor of her entitlement to benefits do not 
comport with governing law and regulations, and do not 
contradict any of the facts relied upon herein.  In a case 
such as this, where the pertinent facts are not in dispute 
and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   

Applicable Law

Generally, an eligible person has 10 years during which to 
use his or her DEA benefits.  In this case, the beginning 
date of the 10-year period of eligibility for the appellant 
was established as August 26, 1993.  As such, her delimiting 
(ending) date for the use of these benefits was set as August 
26, 2003.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 
21.3046 (2005).

The appellant's period of eligibility for receipt of DEA 
benefits may be extended only as provided at 38 C.F.R. § 
21.3046(d) (2005) or at 38 C.F.R. § 21.3047 (2005).  Here, 
she identifies physical disability as the reason for her need 
of an extension of her delimiting date.  Under 38 C.F.R. § 
21.3047, an eligible spouse shall be granted an extension of 
the applicable period of eligibility as otherwise determined 
by 38 C.F.R. § 21.3046, provided that the spouse: (1) applies 
for the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable period of 
eligibility because of a physical or mental disability that 
did not result from the willful misconduct of the eligible 
spouse or surviving spouse; (3) provides VA with any 
requested evidence tending to show that the requirements of 
requirement (2) have been met; and (4) is otherwise eligible 
for payment of educational assistance for the training 
pursuant to the provisions of Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 21.3047.  In any determination of 
whether an eligible spouse was prevented from initiating or 
completing a program of education because of a physical or 
mental disability, there must be medical evidence that 
clearly establishes that such a program of education was 
medically infeasible because of the identified disability.  
See 38 C.F.R. § 21.3047(a)(2)(i) (2005).  As well, 
application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or on October 
1, 1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2) 
(West 2002).

The term "program of education" means any curriculum or 
combination of unit  courses or subjects that pursued at an 
educational institution which is generally accepted as 
necessary to fulfill the requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  38 U.S.C.A. § 3501(a)(5) (West 2002); 
38 C.F.R. § 21.3021(h) (2005). 

Analysis of the Claim

For the reasons explained below, the Board holds that an 
extension of the delimiting date is not warranted in this 
case.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 
21.3021, 21.3046, 21.3047 (2005).

The basic facts are not in dispute.  After the appellant's 
qualification for receipt of DEA benefits effective from 
August 26, 1993, she used some of her benefits towards 
completion of her first program of education at the 
University of Mary-Hardin Baylor: an undergraduate degree 
that she received in December 1994.  Thereafter, in August 
2001, she applied to the RO for approval of a second program 
of education: a Master's degree, as well as a third program 
of education: a Doctor of Philosophy.  In a subsequent 
Certificate of Eligibility notification letter, the RO 
advised the veteran that at that time, she was entitled to 
benefits for an approved program of education with a final 
objective of a Master of Science; the RO did not 
simultaneously approve her requested program of education 
with a final objective of a Doctor of Philosophy.  The 
appellant completed her second program of education through 
the University of Phoenix on August 21, 2003.  Her 
eligibility for DEA benefits then expired on August 26, 2003.  
Then, in July 2004, when she requested an extension of her 
delimiting date, she advised that she planned to begin her 
Doctor of Philosophy (her third program of education) that 
Fall at Texas A&M.

The appellant claims that physical disability, namely serious 
back problems that began around 1984 and culminated in a need 
for surgery in May 1993, caused her to need extended time to 
complete her first program of education (her undergraduate 
degree).  She has also provided medical records from her 1993 
back surgery.  She further reports that she lost work as a 
result of this disability and also incurred substantial debt.  
She has indicated that thereafter, from about 1995 to 2001, 
she was unable to return to school because she needed to 
satisfy work obligations (including a previous internship 
commitment) and to support her family, especially in light of 
the veteran's disability.  She also reported that as the 
result of her back problems and a problematic pregnancy from 
late 1996 to mid-1997, she had to quit working for a while.  
Moreover, when the RO specifically asked her to identify the 
period of disability during which she could not attend 
school, in documentation dated in October 2004 and November 
2004, she identified: January 1992 to May 1993 (notably, a 
time prior to her initial eligibility for DEA benefits).

Thus, in essence, the appellant avers in large part that her 
back disability extended the time necessary for the 
completion of her first program of education.  She further 
relates that because of resultant expense as well as the need 
to make up prior work obligations and to continue to work to 
support herself and her family, she was unable to return to 
begin her second program of education until August 2001, 
which therefore left her with no time to initiate or complete 
her third program of education prior to the expiration of her 
delimiting date in August 2003.  

Physical disability, however, as contemplated by 38 C.F.R. 
§ 21.3047 to allow a delimiting date extension, is directly 
linked to the program of education at issue.  Here, that 
program is the appellant's pursuit of a Doctor of Philosophy, 
and she has not indicated that she was physically disabled at 
the time that she desired to pursue that particular program.  
As well, the appellant's back disability during her first 
program of education apparently did not cause her to fail to 
initiate or complete that program; it simply may have made 
her take longer to complete it.  Per 38 C.F.R. 
§ 21.3047(a)(2)(i), there would need to be medical evidence 
that it was infeasible for her to go to school at the time, 
and not simply an indication that it may have prolonged her 
overall completion date for that program of education.  
Again, even if there were sufficient evidence of medical 
infeasibility at the time, the resulting delimiting date 
extension would only be available as applicable to that 
program of education.  And, as the appellant was in fact able 
to complete that program, in the end, she would not be 
eligible for the extension.   

The Board acknowledges the appellant's arguments, but 
recognizes that there is no statutory or regulatory provision 
allowing for an extension of the appellant's delimiting date 
as based upon her identified reasons.  The legal provisions 
for entitlement to an extension of the delimiting date as 
applicable to her case are clear.  In order to receive 
extended DEA benefits now, the appellant must show that she 
had a disability that interfered with the pursuit of her 
chosen program of education for completion of a Doctor of 
Philosophy, at the time that she wished to pursue it.  The 
appellant, however, has not averred such concurrent 
disability, and has not provided or identified any medical 
evidence of concurrent medical infeasibility for her to 
undergo schooling at that particular time.  And, it is clear 
that she would not have been able to pursue her Doctorate 
until she completed her Master's degree.  As well, the record 
indicates that after completion of her Bachelor's degree, the 
veteran waited over six and a half years to begin her 
Master's degree.  While her reasoning for this delay (mainly 
work and family obligations) is understandable, it is not the 
type of circumstance for which the Board may provide a 
delimiting date extension.  

The Board is also aware that the appellant may have 
considered her educational program to have consisted of the 
pursuit of Bachelors, Master's, and Doctorate degrees in 
Nursing altogether, and that as she experienced back 
disability at the beginning of her period of eligibility, any 
period of delay caused by that disability that affected her 
ability to complete this one program should serve to toll her 
entitlement to and preserve her rights to 10 total years of 
DEA benefits.  As discussed above, however, in her case, the 
pursuit of each nursing degree, as indicated by the RO in its 
2001 Certificate of Eligibility letter, constituted a 
separate program of education.  And, the law as written does 
not provide for 10 total years of schooling, nor does it 
necessarily permit the completion of three separate post-
secondary degrees.  Rather, an eligible spouse is afforded a 
10-year period within which to pursue (typically) 45 months 
of educational assistance, and this period, as such, 
specifically allows room for other life events that may 
interfere with the continuous use of 45 months' worth of 
benefits (such as the need to temporarily cease the pursuit 
of an education to support one's family).  See 38 C.F.R. §§ 
21.3044(c), 21.3300, 21.3344 (2005).

In sum, the appellant's eligibility for Chapter 35 benefits 
terminated on August 26, 2003, and the record does not 
reflect that she was prevented from initiating or completing 
her final chosen program of education before then because of 
a qualifying physical or mental disability.  The Board 
therefore must conclude that the criteria for entitlement to 
an extension of the appellant's delimiting date are not met 
here.  As well, because the law in this case is dispositive, 
the claim must be denied, as based upon a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an extension of the appellant's delimiting 
date beyond August 26, 2003, for the use of Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code, is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


